ON MOTION ROE REHEARING.
BROADDUS, J.
The only new question presented in the motion is that the trial court committed error in failing to instruct the jury as to the effect of the evidence admitted to show malice. That is, that the jury should have been instructed that such evidence must not be considered by them in determining whether the words charged were spoken, but could only be taken into consideration on the question of malice, if they believed the words were uttered. And to sustain his position cites the case of Callahan v. Ingram, supra, which is to the purport that the jury should be cautioned as to the effect of said evidence and how to apply it to the case. There is no doubt but what the principle there enunciated and an instruction of the kind should have been given.
But the courts of last resort in this State in many instances have held that it is not a ground of reversal if the court does not instruct when not asked to do so. In State v. Waters, a case involving the life of the defendant,, it was urged that the trial court committed error in failing to instruct on murder in the second degree. Judge Sherwood, who. delivered the opinion in the case, said: “As no objection was saved as to the instruction given, and none as to the failure of the eourt to give any on the question of law, we can not consider the propriety of the action of the court in failing to instruct on murder in the second degree.” In State v. Cantlin, 118 Mo. 100, the defendant was charged with robbery. The complaint against the action of the trial court was that of failure to instruct. The ruling of the court was, that the failure of the court to give all *636proper and needful instructions should be excepted to at the time such failure occurs.
The State v. Albright, was where the defendant had been convieted of the crime of murder in the first degree, and the contention was over the failure of the court to properly instruct on all the issues involved. But the court held that as the defendant at the time did not call the trial court’s attention to the fact that it had not instructed on the issues involved, specifying them, an assertion in a motion for a new trial that the court did not instruct on all the questions of law in the case will avail nothing.
The attitude of the defendant here, so far as the question of practice is concerned, is the same. He did not object to the action of the court at the time for failure to instruct on the question involved. And it would be strange, indeed, if a more rigid rule of practice is to be applied to cases involving the liberty and life of the citizen, than in those involving reputation or property rights. But we are not left to conjecture in the matter. The same rule has been applied in numerous civil cases. See: Construction Co. v. Railroad Co., 71 Mo. App. 629; Molan v. Johns, 126 Mo. 166; Browning v. Ry. Co., 124 Mo. 55; Coleman v. Drane, 116 Mo. 394; Railway v. Town Site Co., 103 Mo. 468. Many more cases might be cited to the same effect. No rule of practice is more strongly fortified by the authorities of this State.
Motion for rehearing denied.
All concur.